DETAILED ACTION
Status of Claims
Claims 1 – 28 are pending.
Claims 1, 15, 25, and 28 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*		*		*
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satoyama et al. (US Patent Application Publication No. 2015/0304423, hereinafter “Satoyama”).
As per claim 1, Satoyama teaches a resource control node [storage controller 3 ,fig. 4] for implementation in a server and comprising: 
a first memory [memory 32, fig. 4]; 
a first bus interface configured to be connected to a second bus interface of a computing node [server computer 2, fig. 4] in the server [PCIe connection from storage controller to server computer 2, fig. 4]; 
a network interface; and 
a first central processing unit (CPU) [CPU 31, fig. 4] configured to: 
obtain a first resource through the network interface and from an external device that is external to the server [0084 – 0088: storage controller connects both local and network storage]; 
obtain a second resource from a local device in the server; and 
provide the first resource and the second resource to the computing node [0157-0162: storage controller provides logical volumes and allocates to server].

As per claim 2, Satoyama teaches the resource control node of claim 1, wherein the first bus interface is a Peripheral Component Interconnect Express (PCIe) bus interface [PCIe, fig. 4].

As per claim 3, Satoyama teaches the resource control node of claim 1, wherein the external device is an external storage device, and wherein the first resource is an external storage resource [storage devices are connected to Storage Area Network, 0238].

As per claim 4, Satoyama teaches the resource control node of claim 1, wherein the local device is a local storage device, wherein the second resource is a local storage resource, and wherein the resource control node further comprises a storage interface configured to connect to the local storage device [0084 - 0088].

As per claim 5, Satoyama teaches the resource control node of claim 1, wherein the first CPU is further configured to access the external device and the local device according to resource access requests of a virtual machine in the computing node or an application program in the computing node [0063: to provide a virtual machine with needed amounts of resources, the management program requests the server computer and the storage system to allocate needed resources for the virtual machine].

As per claim 6, Satoyama teaches the resource control node of claim 1, wherein the first memory is configured to store a program, and wherein the first CPU is further configured to execute the program to access the first resource or the second resource [0149: The programs such as the storage program 320 which are executed by the storage controller 3 as described above are loaded into the memory 32 and executed by the CPU 31.].

As per claim 7, Satoyama teaches the resource control node of claim 1, wherein the network interface is an Ethernet interface [ethernet interface, 0088] or an InfiniBand interface.

As per claim 8, Satoyama teaches the resource control node of claim 1, wherein the first CPU is an ARM processor [conventional processor 0142].

As per claim 9, Satoyama teaches the resource control node of claim 1, further comprising a Serial Advanced Technology Attachment (SATA) interface, a Small Computer System Interface (SCSI) interface, or a Peripheral Component Interconnect Express (PCIe) interface configured to connect with the local device [0118].

As per claim 10, Satoyama teaches the resource control node of claim 1, wherein the resource control node comprises a redundant array of independent disks (RAID) [0157].

As per claim 11, Satoyama teaches the resource control node of claim 1, wherein the local device is a hard disk drive (HDD) [0157] or a solid-state drive (SSD) [0054].

As per claim 12, Satoyama teaches the resource control node of claim 1, wherein the first resource is an Internet Protocol (IP) storage area network (SAN) [0102].

As per claim 13, Satoyama teaches the resource control node of claim 1, wherein the computing node further comprises a second CPU [CPU 21, fig. 4], and a second memory [memory 22, fig. 4].

As per claim 14, Satoyama teaches the resource control node of claim 1, wherein the resource control node is configured to form a resource pool with the second resource and the first resource [0157-0162: pool of logical volumes].
*	*	*
As per claim 15, Satoyama teaches a server for resource controlling and comprising: 
a local device [HDD 6, fig. 4]; 
a computing node [server computer 2, fig. 4] comprising: 
a first central processing unit (CPU) [CPU 21, fig. 4],
 a first memory [memory 22, fig. 4], and 
a first bus interface [PCIe 42, fig. 4]; and 
a resource control node [storage controller 3, fig. 4] connected to the computing node and comprising: 
a second memory [memory 32, fig. 4], 
a second bus interface connected to the first bus interface [PCIe 42, fig. 4], 
a network interface [interface that connects with the network; 0088], and 
a second CPU [CPU 31, fig. 4] configured to:
obtain a first resource through the network interface and from an external device that is external to the server, 
obtain a second resource from the local device, and provide the first resource and the second resource to the computing node [0157-0162: storage controller provides logical volumes and allocates to server].

As per claim 16, Satoyama teaches the server of claim 15, wherein the first bus interface and the second bus interface are Peripheral Component Interconnect Express (PCIe) bus interfaces [PCIe, fig. 4].

As per claim 17, Satoyama teaches the server of claim 15, wherein the external device is an external storage device, and wherein the first resource is an external storage resource [storage devices are connected to Storage Area Network, 0238].

As per claim 18, Satoyama teaches the server of claim 15, wherein the local device is a local storage device, wherein the second resource is a local storage resource, and wherein the resource control node further comprises a storage interface configured to connect to the local storage device [0084-0088].

As per claim 19, Satoyama teaches the server of claim 15, wherein the second CPU is further configured to access the external device and the local device according to resource access requests of a virtual machine in the computing node or an application program in the computing node [0063: to provide a virtual machine with needed amounts of resources, the management program requests the server computer and the storage system to allocate needed resources for the virtual machine].

As per claim 20, Satoyama teaches the server of claim 15, wherein the second memory is configured to store a program, and wherein the second CPU is further configured to execute the program to access the first resource or the second resource [0149: The programs such as the storage program 320 which are executed by the storage controller 3 as described above are loaded into the memory 32 and executed by the CPU 31.].

As per claim 21, Satoyama teaches the server of claim 15, wherein the network interface is an Ethernet interface [ethernet interface, 0088] or an InfiniBand interface.

As per claim 22, Satoyama teaches the server of claim 15, wherein the first CPU is an X86 processor, and wherein the second CPU is an ARM processor [conventional processors 0142].

As per claim 23, Satoyama teaches the server of claim 15, wherein the resource control node further comprises a Serial Advanced Technology Attachment (SATA) interface, a Small Computer System Interface (SCSI) interface, or a Peripheral Component Interconnect Express (PCIe) interface configured to connect with the local device [0118].

As per claim 24, Satoyama teaches the server of claim 15, wherein the local device is a hard disk drive (HDD) [0157] or a solid-state drive (SSD) [0054].

As per 25, Satoyama teaches a resource control method comprising: 
obtaining, by a resource control node and using a network interface of the resource control node, a first resource from an external device; 
obtaining, by the resource control node, a second resource from a local device connected to the resource control node; and 
providing, by the resource control node, the first resource and the second resource to a computing node [0157 – 0162: logical volumes are created and pooled via storage controller 3].

As per claim 26, Satoyama teaches the resource control method of claim 25, further comprising: running, by the computing node, a virtual machine or an application program; and accessing, by the resource control node, the external device and the local device according to resource access requests of the virtual machine or the application program run [0063: to provide a virtual machine with needed amounts of resources, the management program requests the server computer and the storage system to allocate needed resources for the virtual machine]..

As per claim 27, Satoyama teaches the resource control method of claim 25, wherein the computing node comprises a first central processing unit (CPU) [CPU 21, fig.4], a first memory [memory 22, fig. 4], and a first bus interface [PCIe, fig. 4], and wherein the resource control node further comprises a second CPU [CPU 31, fig. 4], a second memory [memory 32, fig. 4], and a second bus interface [PCIe I/F 42, fig. 4].

As per claim 28, Satoyama teaches a chip for implementation in a resource control node in a server, the chip comprising: a processor configured to: obtain a first resource through a network interface of the resource control node and from an external device that is external to the server; obtain a second resource from a local device in the server; and provide the first resource and the second resource to a computing node in the server [0157 – 0162: logical volumes are created and pooled via storage controller 3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAGA; Futoshi  (US Patent Application Publication No. 2014/0047144) “I/O DEVICE AND STORAGE MANAGEMENT SYSTEM”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187